Michigan, supreme court.
(Copy)
OF THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND TWENTY ONE.
James Fulton, of the County of St Clair, is delivered to bail on a cepi Corpus, unto David C. McKinstry of the County of Wayne, yeoman, and Conrad Ten Eyck, of the County of Wayne, yeoman, and John S. Roby, of the County of Wayne, Merchant, at the Suit of John Meldrum, in a plea of Debt on Bond. (Signed) Charles C. Trowbridge
Corn1 of Bail
Hunt & Larned Atts for Deft. Wayne County, T.M.
Michigan Territory, towit:
SUPREME COURT.
I Certify that the above is a true Copy of the Bail piece on file in my office, in the Case of John Meldrum against James Fulton.
Detroit September 5th 1821. Melvin Dorr
Clerk of the Supreme Court of the Territory of Michigan.
*666County of Wayne, to wit:
The within named Defendant, James Fulton, on the prayer, and for the indemnity of his manucaptors, is Committed to the custody of the Sheriff of the County of Wayne aforesaid, at the suit of the Plaintiff in the plea within mentioned.
Dated at the City of Detroit, on the fifth day of September, in the year One thousand Eight hundred and twenty two.
Chs. Chr Trowbridge
Com1 of Bail,
County of Wayne, T.M.
County of Wayne, towit:
I acknowledge that the Defendant James Fulton, above named, hath been delivered to and received by me, and is in my custody in the Gaol of the County of Wayne, by virtue of the above committitur. for Austin E. Wing Sheriff of the County of Wayne T. Young Dept
County of Wayne, ss:
I Certify that Timothy Young, Deputy of Austin E. Wing, sheriff of the County of Wayne, signed the above acknowledgement in my presence.
Chs. Che Trowbridge
Com’r of Bail, Wayne County.